DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because drawings 4 through 9 appear to contain screen shots of a mobile application which are not legible.   Applicant is advised to enlarge the screen shots and separate them on multiple pages in order to properly show the invention.   Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Response to Amendment
Applicant’s amendments of 2/16/2021 have been reviewed.   A new obviousness rejection is given below combining the previous Matsuoka reference with U.S. Patent 6,726,112 to Ho and U.S. Patent Publication 2016/0223215 to Buda et al.
The negative claim elements “wherein to operate in the seasonal challenge mode comprises to not display any numerical references indicative of temperature levels on the GUI” appears to be claiming a non-technical answer of simply giving the user less information than a standard thermostat.   Matsuoka’s figures 14A-14J show the standard auto-tuned GUI which does not show a temperature reading when operated in the challenge mode.   It is only in 14K and 14L where the temperature is shown, which are specifically for adjusting the mode when there is a problem.  According to Matsuoka, “[0186] FIGS. 14K-14L illustrate preferable user interfaces associated with thermostat operation during the time that the automated schedule adjustment processes described herein are taking place.”   The temperature is only displayed when the system is being set up.   There is no temperature displayed when the system is operating in the seasonal challenge mode (as claimed) as the operation itself occurs in figures 14A-14J.
For clarity, the rejection is modified to include U.S. Patent 6,726,112 to Ho which is an illuminating thermostat where LED lights are used in an array pattern to display the current temperature on a scale where the center white LED light means that the system is operating to the proper temperature while the red and blue LEDs on either side of the center LED indicate that the system is operating at a hotter or cooler temperature than desired.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7-13, 17-19, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2014/0316584 to Matsuoka in view of U.S. Patent 6,726,112 to Ho and further in view of U.S. Patent Publication 2016/0223215 to Buda et al.
Referring to claims 1, 11, and 21, Matsuoka shows a heating, ventilation, and air-conditioning (HVAC) system  and associated method comprising: one or more HVAC An intelligent, multi-sensing, network-connected thermostat 202 can detect ambient climate characteristics (e.g., temperature and/or humidity) and control a heating, ventilation and air-conditioning (HVAC) system 203.” – paragraph 0046 ); and a local computing device communicatively coupled to the HVAC controller, wherein the local computing device is configured to: initiate, via a graphical user interface (GUI) of an application presently executing on the local computing device, a comfort challenge, wherein to initiate the comfort challenge comprises to operate in a seasonal challenge mode, wherein to operate in the seasonal challenge mode comprises to not display any numerical references indicative of temperature levels on the GUI (Figures 14A-14J); display, via the GUI, a comfort indication element (“wherein the iconic symbol is designed to simultaneously achieve multiple objectives including reassuring and/or notifying the user that there is an automated process taking place”), update, in response to a determination that the present comfort level selected by the user is different than the present comfort profile temperature set point, the present comfort profile temperature set point to a value associated with the present comfort level selected by the user via the comfort indication element (paragraph 0130 shows process when the user gives positive or negative feedback to the current implementation); transmit a message to the HVAC controller that includes the updated present comfort profile temperature set point, wherein the message is usable to initiate an operational action by the HVAC controller on at least one of the one or more HVAC components (Paragraph 0130 – “If the user indicates that they do not wish to keep the new schedule, e.g., via an input/output interface of thermostat 202, processing may return to operation 808 where the HVAC is controlled according to the original schedule of setpoint temperatures. Otherwise, processing may continue to operation 820 where the HVAC is controlled according to the new, optimal schedule of setpoint temperatures.”); and update a comfort profile schedule as a function of the updated present comfort profile temperature set point, wherein the comfort profile schedule defines an HVAC system control schedule used by the HVAC controller to enforce temperature thresholds via the one or more HVAC components (paragraph 0130 shows keeping, modifying, or removing the comfort schedule based on user feedback).
Matsuoka does not specifically show wherein the comfort indication element is a GUI element that indicates a present comfort profile temperature set point while not displaying any numerical references indicative of temperature levels on the GUI.
U.S. Patent 6,726,112 to Ho shows an illuminating thermostat where LED lights are used in an array pattern to display the current temperature on a scale where the center white LED light represents the current temperature setting and when lit means that the system is operating to the proper temperature while the red and blue LEDs on either side of the center LED indicate that the system is operating at a hotter or cooler temperature than the desired temperature.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the LED light illumination concepts as shown in Ho as a replacement for the screens 14A-14J of Matsuoka because it allows users who deem a programmable thermostat to be “unnecessary, an overkill, or simply too complicated to use” to provide useful status information in a convenient manner (Column 1, line 59 – Column 2, line 33).

U.S. Patent Publication 2016/0223215 to Buda et al shows a system where when the user thinks “I’m too cold but I don’t want to reprogram my thermostat” (Figure 1, lazy user thought bubble), they can respond by pushing an “I’m too cold” button on the display.   The system then adjusts the acceptable temperature range behind the scenes in order to control the system without the intense bother of reprogramming the thermostat (see Figure 2 for the flowchart).
Paragraph 0064:   
For example, in some embodiments, occupant inputs are "qualitative" or categorical/non-numeric--an occupant indicates, via an interface, that he/she is either " too cold" or "too warm" as comfort event data, without any need to know the actual temperature setpoint at that moment in time or the temperature to which he/she would like to adjust. This may be accomplished, for example, via a smartphone app running on the occupant's mobile device (see FIG. 1) or via a web-based platform, or at the thermostat interface itself.

It would have been obvious to one of ordinary skill in the art to provide the user a simple cold or hot button rather than standard temperature adjustment buttons as shown in Matsuoka and Ho because “Such methods are desirable, for example, since it may be easier for an occupant to decide that he/she is "too warm" or "too cool," rather than to decide whether he/she would prefer the temperature to be 22.degree. C., or 21.degree. C., or 21.5.degree. C., etc., instead of 20.degree.” (paragraph 0064).
	


Referring to claims 2 and 12, Matsuoka shows wherein the local computing device is communicatively coupled to the HVAC controller via one of a local area network or a personal 
Referring to claims 3 and 13, Matsuoka shows wherein the local computing device is further configured to provide a notification to the HVAC controller that indicates the HVAC controller is to operate in the seasonal challenge mode, and wherein the notification is usable to indicate that the receiver of the notification is not to display any numerical references indicative of temperature levels and humidity levels while in the seasonal challenge mode (Figure 14E shows the user prompted to enter the auto-tune schedule optimization mode which when implemented with display the figures 14F and others as the system is operated).
Referring to claims 7 and 17, Matsuoka shows wherein the local computing device is further configured to display, via the GUI and after an elapsed period of time, a proposed comfort profile schedule for the seasonal challenge mode, wherein the proposed comfort profile schedule identifies an optional HVAC system control schedule selectable by the user for use by the HVAC controller to enforce temperature thresholds via the one or more HVAC components (Figure 14A, 14B, 14G, and 14I for example).
Referring to claims 8 and 18, Matsuoka shows wherein the local computing device is further configured to (i) determine whether the updated present comfort profile temperature set point has been reached (paragraph 0154 and 0162) and (ii) prompt the user, via the GUI that includes the comfort indication element, to indicate a new present comfort level relative to the updated present comfort profile temperature set point (paragraph 0162 – user feedback).
Referring to claim 9 and 19, Matsuoka shows wherein the local computing device is communicatively coupled to the HVAC controller via a remote computing device, wherein the 
Referring to claim 10, Matsuoka shows wherein to transmit the message to the HVAC controller that includes the updated present comfort profile temperature set point comprises to transmit the message to the remote computing device for storage of the updated present comfort profile temperature set point and subsequent transmission to the HVAC controller (paragraph 0059).   When a setting is updated on the local controller (smart thermostat), this setting must be conveyed to any and all remote interfaces so that those remote interfaces are aware of the current setting.  Paragraph 0076 shows updating remote servers and appropriate data transmission times for keeping the user updated.


Claims 4-6, 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2014/0316584 to Matsuoka et al in view of U.S. Patent 6,726,112 to Ho and further in view of U.S. Patent Publication 2016/0223215 to Buda et al.as shown above further in view of U.S. Patent Publication 2015/0051741 to Bruck et al.
With regard to claims 4-6 and 14-16, Matsuoka shows up/down buttons where the user can enter feedback indicating their agreement/disagreement with the current comfort setting.   The use of different input types to express this agreement/disagreement are well known.   Bruck shows a manner of modifying a temperature setpoint via an indicator and a plurality of ticks, wherein the plurality of ticks include a center tick and an evenly distributed number of ticks on each side of the center tick, wherein each of the ticks is representative of an associated temperature set point relative to the center tick, and wherein the center tick is representative of 
It would have been obvious to one of ordinary skill in the art to use the user interface concept as shown in Bruck in place of the up/down buttons in Matsuoka/Ho/Buda as this is a direct replacement of one user input style for another and would yield predicable results.  It is noted by the examiner that only the user interface tick/slider concept of Bruck as shown in figure 16 is being used to modify the invention of Matsuoka/Ho/Buda – the examiner is not attempting to import any of the function of the HVAC system or the temperature modifications of Bruck into Matsuoka/Ho/Buda.

Conclusion
The following prior art is cited and is considered relevant to the present application:
	BMW vehicles since 1980 have come with a “stratification wheel” which is a small wheel with simply blue and red coloring which adjusts the temperature of air based on the direction the wheel is rotated.  This is shown in “So, what is a ‘Stratification wheel’ and why do you need it?” article from bwmofbridgewater.com.
	
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL D MASINICK whose telephone number is (571)272-3746.  The examiner can normally be reached on M-Th, 8-6, F, 8-12.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio del Mar Perez-Velez can be reached on (571)270-5935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 


/MICHAEL D MASINICK/            Primary Examiner, Art Unit 2117